Title: To Thomas Jefferson from Daniel Carroll Brent, 30 March 1802
From: Brent, Daniel Carroll
To: Jefferson, Thomas


            Sir/
              March 30th. 1802
            In answer to your enquiry of yesterday, whether a debtor can be Confined in Jail by the Marshal for his fees, I send you herewith Mr. Masons Statement of the law which shews, that he can, except where the Debtor is released under the Insolvent law—I have, in no instance however detained a man in Jail for his fees only—
            The Costs upon a debt of one dollar is as follows.
            
              
                Cost of warrant & Execution that is thefees to the Magistrate & Constable is
                }
                $0.70½
              
              
                Marshal’s fees Viz. Poundage
                
                 0.12¾
              
              
                Serving the Casa
                
                 2.00
              
              
                
                
                $2.83¼
              
            
            If the Debtor when taken into custody has not the sum Sufficient to discharge the Execution & Costs, & the officer carries him to Jail, (& he is liable for the Debt if he does not) and if the debtor remains in Jail only one day a further expence, as follows, is incured
            
              
                Commitment
                50
                Cents
              
              
                Releasment
                50
                
              
              
                1 days Confinement
                20
                
              
              
                
                $1.20
                
              
            
            So that the costs alone upon a Debt of one dollar may amount to $4.03 Cents & ¼, besides for every day the Debtor is in Jail he is chargeable with twenty Cents ⅌ day—
            Since Christmass 161 warrant Executions have been put into my hands, the average of debt not more than Six dollars—of these, 115, are Casas. the remaining 46, fi.fas.—a few of these Executions have been Superceded—It is in the power of the debtor at any time within two Months after the rendition of the Judgement, altho execution shall have issued, to go before any Justice of the peace, together with Security, such as the Justice shall approve of, & Confess Judgment for the debt, and costs of suit adjudged, with stay of execution for six months, a Certificate under the hands of the Justice before whom the Confession of Judgment is made is a sufficient supersedeas to the Marshal to forbear serving execution upon the body or goods of the person so obtaining such Certificate; but if the party be taken in execution before any certificate be produced, such certificate being afterwards obtained & produced shall be a sufficient supercedeas to the Marshal to release such person out of prison, upon that execution, the party paying or giving security to such Marshal for his fees due for that imprisonment—The magistrate before whom the Confession is made makes return thereof to the Clerk of the County, & generally as soon as the time limited in the Confession of Judgment expires, execution is taken out against the principal & his Securities—upon executions of this Kind costs upon a Debt. of 6 Dollars may amount to $12.1½ as followes.
            
              
                Cost of Warrant & Judgment
                
                $0.70½
              
              
                Clerk’s fees
                
                 1.26
              
              
                Marshals fees Viz poundage
                
                  .45
              
              
                Serving Execution on three persons if all taken $2 each if confined to Jail
                }
                 6.00
              
              
                Commitment & releasment of 3 persons
                
                 3.00
              
              
                1 days imprisonment of 3 persons
              
               20 cents each
                
                 0.60
              
              
                
                
                12.01½
              
            
            Any Debtor who is in Jail for Debt and does not owe more than £200 Sterling can upon giving up all his property and remaining fifty-two days in Jail can come out under the Insolvent Law of Maryland—in which case the Debtor cannot be Confined for his fees, nor is any person liable to the officer for them—I have gone into this detail with a hope of giving you an idea of the warrant Execution System in the County of Washington tho’ a recurrence to the law it self can only give you a Correct one—In the County of Alexandria, no Commitments are made for Sums less than twenty Dollars and there no appeal lyes from the Judgment of the Justice—The executions for small sums under twenty Dollars are served by the Constables & the Marshal has nothing to do with them—I think the same system might with ease be adopted here, & which is certainly less oppressive to the lower Class of people.
            I have omitted to mention that in this County appeals by from the Judgment of a Single Magistrate for all sums, above twenty shillings or one hundred pounds of Tobacco—& that the Cost, upon such appeals may amount to as much as on suits in ordinary Cases
            With sentiments of the highest respect I am Sir yr Obt. Sert.
            Daniel C. Brent
          